Citation Nr: 0624860	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.  The veteran died in January 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death in January 2003 was the result of 
cardiorespiratory arrest due to renal failure.

2.  At the time of his death, the veteran was service 
connected for glaucoma at 100 percent (effective April 1, 
1998); special monthly compensation based on loss of use of 
one eye (effective April 1, 1998); and noncompensable ratings 
for a left humerus fracture, a right fifth metacarpal 
fracture, hemorrhoids, hallux valgus with bunionectomies of 
each foot, and a fracture of the fourth phalanx of the right 
foot.

3.  Cardiorespiratory disabilities and renal disabilities 
were not present during active military service, manifested 
to a compensable degree within one year subsequent to the 
veteran's separation from service, or shown to be related to 
his service.  

4.  The preponderance of the competent and persuasive 
evidence of record is against a finding that a service-
connected disability caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted, as cardiorespiratory disorders and renal 
disorders were not incurred in or aggravated by service or 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107(b) (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The appellant contends that the cause of the veteran's death 
is related to his active military service.  In essence, she 
has alleged that the veteran's service in the Republic of 
Vietnam caused him to become diabetic.  Upon his return from 
service, the appellant maintains that the veteran was treated 
for diabetes, which ultimately resulted in his death.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38  
C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2005).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2005).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005).

After a review of all the evidence of record, the Board finds 
that there is no competent and persuasive evidence that any 
of the medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  According to the death certificate, the immediate 
cause of his death was reported as cardiorespiratory arrest, 
due to or as a consequence of, renal failure.  Service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  See 38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303(a) 
(2005).  The first question that must be addressed, 
therefore, is whether incurrence of any of the medical 
disorders implicated in the veteran's death were factually 
shown during service.  

The veteran's service medical records were negative with 
regard to cardiorespiratory disorders as well as renal 
disorders.  Though the veteran did serve in the Republic of 
Vietnam, he did not at any point file a claim for service 
connection for diabetes.  Additionally, the medical evidence 
of record fails to establish that the veteran had diabetes at 
all.  The appellant contends that the veteran was required to 
alter his diet due to his diabetes.  However, upon review of 
the evidence, the Board notes that the veteran was asked to 
alter his diet in August and December 2002, but this 
alteration was due to the veteran's hypertension, not 
diabetes.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  See 38 C.F.R. § 
3.303(d) (2005).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran ultimately died from cardiorespiratory arrest due to 
renal failure.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between any of 
those conditions and military service.  The answer, however, 
is that no medical professional has ever related any of the 
various medical disorders that were implicated in the 
veteran's death to his military service.  

The appellant contends that the veteran's death was caused by 
diabetes, which was incurred during service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician, 
nor is there a diagnosis of diabetes.  Therefore, as a 
layperson she is not competent to provide evidence that 
requires medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The Board recognizes the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service.  Id.

The Board also notes that the veteran was in receipt of a 100 
disability rating for his glaucoma, effective April 1, 1998, 
however, the veteran was not in receipt of this rating for 10 
years, nor did the appellant claim that the glaucoma was the 
cause of the veteran's death.

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  The appellant argues that she is entitled to have 
reasonable doubt resolved in her favor and have her claim 
granted.  However, reasonable doubt means doubt exists 
because of an approximate balance of positive and negative 
evidence.  In this case, there actually is no evidence 
positive to the appellant's claim.  There is no medical 
evidence showing the veteran was diagnosed with the diseases 
that caused his death until decades after service, and there 
is no medical evidence showing a relationship between his 
death and any incident of service.  The appellant states that 
the veteran contracted diabetes during service and this 
somehow led to his future conditions, but there is no 
competent evidence indicating this is plausible.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that the veteran's death is related to 
service.  There is not an approximate balance of evidence.

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The March 2003 letter informed her 
that additional information or evidence was needed to support 
her claim, and asked her to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran's VA medical treatment records and identified 
medical records have been obtained, to the extent available.  
See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims folder.  There is no 
need to obtain a medical opinion in this case, because such 
an opinion would be purely speculative as to the 
circumstances of the veteran's service and the diseases and 
injuries incurred therein.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


